Name: 2007/777/EC: Commission Decision of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (notified under document number C(2007) 5777) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: health;  tariff policy;  agricultural policy;  cooperation policy;  international trade;  foodstuff
 Date Published: 2007-11-30

 30.11.2007 EN Official Journal of the European Union L 312/49 COMMISSION DECISION of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (notified under document number C(2007) 5777) (Text with EEA relevance) (2007/777/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), and in particular Article 10(2)(c) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (2), and in particular the introductory phrase of Article 8, the first paragraph of point 1 of Article 8, Article 8(4), Article 9(2)(b) and Article 9(4)(b) and (c) thereof, Whereas: (1) Commission Decision 2005/432/EC of 3 June 2005 laying down the animal and public health conditions and model certificates for imports of meat products for human consumption from third countries and repealing Decisions 97/41/EC, 97/221/EC and 97/222/EC (3) lays down the animal and public health rules and certification requirements for the importation into the Community of consignments of certain meat products, including the lists of third countries and parts thereof from which imports of such products are authorised. (2) Decision 2005/432/EC, as amended by Commission Decision 2006/801/EC (4), takes into account the health requirements and definitions laid down in Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (5), Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (6) and Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (7). (3) Annex I to Regulation (EC) No 853/2004 lays down separate definitions for meat products and for treated stomachs, bladders and intestines. (4) The specific treatments laid down for each third country by Decision 2005/432/EC are established basing on the treatments laid down by Directive 2002/99/EC in order to eliminate the potential animal health risk carried by the fresh meat used in the preparation of the meat products. From the animal health point of view, treated stomachs, bladders and intestines present the same animal health risk of the meat products. Therefore, they should be treated with the same specific treatments as provided for in Decision 2005/432/EC and consequently submitted to the harmonised veterinary certification for their import into the Community. (5) Animal health requirements for importation into the EU of casings are laid down in Decision 2003/779/EC (8). Therefore, the products covered by Decision 2003/779/EC should be excluded by the definition of meat products and treated stomachs, bladders and intestines laid down in this Decision. (6) Commission Decision 2004/432/EC of 29 April 2004 on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (9) lists the third countries authorised to export to the Community on the basis of their approved residue monitoring plans. (7) Council Directive 97/78/EC (10) of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries lays down rules concerning veterinary checks on animal products introduced into the Community from third countries for the importation and transit of products of animal origin in the Community, including certain certification requirements. (8) It is necessary to lay down specific conditions for transit via the Community of consignments of meat products to and from Russia due to the geographical situation of Kaliningrad and taking into account climatic problems impeding the use of some ports at certain times of the year. (9) Commission Decision 2001/881/EC (11) of 7 December 2001 drawing up a list of border inspection posts agreed for veterinary checks on animals and animal products from third countries and updating the detailed rules concerning the checks to be carried out by the experts of the Commission specifies the Border Inspection Posts authorised to control the transit of consignments of meat products to and from Russia via the Community. (10) Annex II to Council Decision 79/542/EEC of 21 December 1976 drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat (12), establishes the list of third countries or parts thereof from which imports of fresh meat of certain animals are authorised. Iceland is listed in Annex II to that Decision as a country authorised to export fresh meat of certain animals. Therefore, import of meat products and treated stomachs, bladders and intestines of those animals from Iceland should be allowed without the application of any specific treatment. (11) Annex 11 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (13) lays down the animal health, public health and zootechnical measures applicable to trade in live animals and animal products. Treatments applicable to meat products and treated stomachs, bladders and intestines from the Swiss Confederation should be in accordance with that agreement. Therefore, it is not necessary to set out these treatments in the Annex to this Decision. (12) Annex IX to Regulation (EC) No 999/2001 of the European Parliament and the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmisible spongiform encephalopaties (14) has been amended by Regulation (EC) No 722/2007 of the Commission of 25 June 2007 amending Annexes II, V, VI, VIII, IX and XI to Regulation (EC) No 999/2001 (15) and by Regulation (EC) No 1275/2007 (16) amending Annex IX to Regulation (EC) No 999/2001 of the European Parliament and of the Council laying down rules for the prevention, control and eradication of certain transmisissible encephalopathies. New requirements with regard to the BSE status of third countries to export meat products and treated intestines to the Community should be included in the certificate. (13) Commission Decision 2007/453/EC of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (17) lists countries or regions in three groups: negligible BSE risk, controlled BSE risk and undetermined BSE risk. A reference to that list should be made in the certificate. (14) In the interest of clarity of Community legislation, it is appropriate to repeal Decision 2005/432/EC and replace it by the present Decision. (15) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Subject matter and scope 1. This Decision lays down animal and public health rules for imports into the Community and the transit and storage in the Community, of consignments of: (a) meat products, as defined in point 7.1 of Annex I to Regulation (EC) No 853/2004; and (b) treated stomachs, bladders and intestines, as defined in point 7.9 of that Annex, which have undergone one of the treatments laid down in Annex II part 4 to this Decision. Those rules shall include the lists of third countries and parts thereof from which such imports shall be authorised and the model public and animal health certificates and rules on the origin and treatments required for those imports. 2. This Decision shall apply without prejudice to Decision 2004/432/EC and Decision 2003/779/EC. Article 2 Conditions concerning species and animals Member States shall ensure that only consignments of meat products and treated stomachs, bladders and intestines, derived from meat or meat products from the following species or animals, are imported into the Community: (a) poultry including fowl, turkeys, guinea fowl, ducks, geese, quails, pigeons, pheasants and partridges reared or kept in captivity for breeding, the production of meat or eggs for consumption or for restocking supplies of game; (b) domestic animals of the following species: bovine animals, including Bubalus bubalis and Bison bison, swine, sheep, goats and solipeds; (c) rabbits and hares, and farmed game, as defined in point 1.6 of Annex I to Regulation (EC) No 853/2004; (d) wild game, as defined in point 1.5 of Annex I to Regulation (EC) No 853/2004. Article 3 Animal health requirements concerning the origin and treatment of the meat products and treated stomachs, bladders and intestines Member States shall authorise imports into the Community of meat products and treated stomachs, bladders and intestines that: (a) comply with the conditions concerning origin and treatment set out in Annex I(1) and (2); and (b) originate in the following third countries and parts thereof: (i) in the case of meat products and treated stomachs, bladders and intestines not subject to a specific treatment as referred to in point 1(b) of Annex I, the third countries listed in Part 2 of Annex II and the parts thereof listed in Part 1 of that Annex; (ii) in the case of meat products and treated stomachs, bladders and intestines subject to a specific treatment as referred to in point 2(a)(ii) of Annex I, the third countries listed in Parts 2 and 3 of Annex II and the parts thereof listed in Part 1 of that Annex. Article 4 Public health requirements concerning the fresh meat used in the production of the meat products and treated stomachs, bladders and intestines to be imported into the Community and animal and public health certificates Member States shall ensure that: (a) only consignments of meat products and treated stomachs, bladders and intestines that are obtained from fresh meat, as defined in point 1.10 of Annex I to Regulation (EC) No 853/2004 that complies with the Community public health requirements, are imported into the Community; (b) only consignments of meat products and treated stomachs, bladders and intestines complying with the requirements of the model public and animal health certificate set out in Annex III are imported into the Community; (c) that certificate accompanies such consignments and is duly completed and signed by the official veterinarian of the third country of dispatch. Article 5 Consignments of meat products and treated stomachs, bladders and intestines in transit or storage in the Community Member States shall ensure that consignments of meat products and treated stomachs, bladders and intestines, introduced into the Community and which are destined for a third country either by transit immediately or following storage, in accordance with Article 12(4) or Article 13 of Directive 97/78/EC, and not intended for importation into the Community, shall comply with the following requirements: (a) they come from the territory of a third country or a part thereof listed in Annex II and have undergone the minimum treatment for the import of meat products and treated stomachs, bladders and intestines of the species provided for therein; (b) they comply with the specific animal health conditions for the species concerned set out in the model animal and public health certificate in Annex III; (c) they are accompanied by an animal health certificate drawn up in accordance with the model set out in Annex IV, duly signed by an official veterinarian of the third country concerned; (d) they are certified as acceptable for transit or storage, as appropriate, on the common veterinary entry document by the official veterinarian of the border inspection post of introduction into the Community. Article 6 Derogation for certain destinations in Russia 1. By way of derogation from Article 5, Member States shall authorise the transit by road or by rail through the Community, between designated Community border inspection posts listed in the Annex to Decision 2001/881/EC, of consignments of meat products and treated stomachs, bladders and intestines coming from and destined to Russia directly or via another third country provided that they comply with the following requirements: (a) the consignment shall be sealed with a serially numbered seal by the official veterinarian of the competent authority of the border inspection post of introduction to the Community; (b) the documents accompanying the consignment and referred to in Article 7 of Directive 97/78/EC shall be stamped ONLY FOR TRANSIT TO RUSSIA VIA THE EC on each page by the official veterinarian of the competent authority of the border inspection post of introduction to the Community; (c) the procedural requirements provided for in Article 11 of Directive 97/78/EC shall be complied with; (d) the consignment shall be certified as acceptable for transit on the common veterinary entry document by the official veterinarian of the competent authority of the border inspection post of introduction to the Community. 2. Member States shall not authorise the unloading or storage, as defined in Article 12(4) or Article 13 of Directive 97/78/EC, in the Community of such consignments. 3. Member States shall ensure that the competent authority makes regular audits to ensure that the number of consignments and the quantities of meat products and treated stomachs, bladders and intestines, coming from or destined to Russia, leaving the Community matches the number and quantities entering the Community. Article 7 Transitional provision Consignments for which veterinary certificates were issued before 1 May 2008 in accordance with the models established by Decision 2005/432/EC shall be accepted for import into the Community until 1 June 2008. Article 8 Repeal Decision 2005/432/EC is repealed. Article 9 Date of application This Decision shall apply from 1 December 2007. Article 10 Addresses This Decision is addressed to the Member States. Done at Brussels, 29 November 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 62, 15.3.1993, p. 49. Directive as last amended by Commission Regulation (EC) No 445/2004 (OJ L 72, 11.3.2004, p. 60). (2) OJ L 18, 23.1.2003, p. 11. (3) OJ L 151, 14.6.2005, p. 3. Decision as last amended by Commission Regulation (EC) No 1792/2006 (OJ L 362, 20.12.2006, p. 1). (4) OJ L 329, 25.11.2006, p. 26. (5) OJ L 139, 30.4.2004, p. 1; corrected version OJ L 226, 25.6.2004, p. 3. (6) OJ L 139, 30.4.2004, p. 55; corrected version OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (7) OJ L 139, 30.4.2004, p. 206; corrected version OJ L 226, 25.6.2004, p. 83. Regulation as last amended by Council Regulation (EC) No 1791/2006. (8) OJ L 285, 1.11.2003, p. 38. Decision as amended by Decision 2004/414/EC (OJ L 151, 30.4.2004, p. 56). (9) OJ L 154, 30.4.2004, p. 44. Decision as last amended by Decision 2007/362/EC (OJ L 138, 30.5.2007, p. 18). (10) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (11) OJ L 326, 11.12.2006, p. 44. Decision as last amended by Decision 2007/276/EC (OJ L 116, 4.5.2007, p. 34). (12) OJ L 146, 14.6.1979, p. 15. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (13) OJ L 114, 30.4.2002, p. 132. (14) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Regulation (EC) No 727/2007 (OJ L 165, 27.6.2007, p. 8). (15) OJ L 164, 26.6.2007, p. 7. (16) OJ L 284, 30.10.2007, p. 8. (17) OJ L 172, 30.6.2007, p. 84. ANNEX I 1. Meat products and treated stomachs, bladders and intestines originating in the third countries or parts thereof referred to in Article 3(b)(i) of this Decision shall: (a) contain meat eligible for import into the Community as fresh meat, as defined in point 1.10 of Annex I to Regulation (EC) No 853/2004; and (b) be derived from one or more of the species or animals which have undergone a non-specific treatment as set out in point A Part 4 of Annex II to this Decision. 2. Meat products and treated stomachs, bladders and intestines originating in the third countries or parts thereof, as referred to in Article 3(b)(ii), shall comply with the conditions set out in (a), (b) or (c) of this point: (a) the meat products and/or treated stomachs, bladders and intestines must: (i) contain meat and/or meat products derived from a single species or animal, as set out under the relevant column in Parts 2 and 3 of Annex II indicating the species or animal concerned; and (ii) have undergone at least the specific treatment required for meat of that species or animal, as set out in Part 4 of Annex II; (b) the meat products and/or treated stomachs, bladders and intestines must: (i) contain fresh, processed or partly processed meat of more than one species or animal, as set out under the relevant column of Parts 2 and 3 of Annex II which are mixed prior to undergoing their final treatment, as set out in Part 4 of Annex II; and (ii) have undergone the final treatment referred to in (i) that must be at least as severe as the most severe treatment set out in Part 4 of Annex II for meat of the species or animals concerned, as set out under the relevant column in Parts 2 and 3 of Annex II; (c) the final meat products and/or treated stomachs, bladders and intestines must: (i) be prepared by mixing previously treated meat or treated stomachs, bladders and intestines of more than one species or animal; and (ii) have undergone the previous treatment referred to in (i) that must have been at least as severe as the relevant treatment set out in Part 4 of Annex II for the species or animal concerned as set out under the relevant column in Parts 2 and 3 of Annex II for each meat component of the meat product and treated stomachs, bladders and intestines. 3. The treatments set out in Part 4 of Annex II shall constitute the minimum acceptable processing conditions for animal health purposes for meat products and stomachs, bladders and intestines derived from the relevant species or animal originating in the third countries or parts thereof listed in Annex II. However, in cases where import of offal is not authorised under Decision 79/542/EEC owing to Community animal health restrictions, it may be imported as a meat product or treated stomach, intestine or bladder or used in a meat product provided the relevant treatment referred to in Part 2 of Annex II is carried out and the Community public health requirements are fulfilled. In addition, an establishment from a country listed in Annex II may be authorised to produce meat products and treated stomachs, bladders and intestines that have undergone treatments B, C or D, as referred to in Part 4 of Annex II, even where that establishment is located in a third country or part thereof that is not authorised for imports into the Community of fresh meat under the condition that the Community public health requirements are fulfilled. ANNEX II PART 1 Regionalised territories for the countries listed in parts 2 and 3 Country Territory Description of territory ISO code Version Argentina AR 01/2004 Whole country AR-1 01/2004 The whole country, except the Provinces of Chubut, Santa Cruz and Tierra del Fuego for the species covered by Decision 79/542/EEC (as last amended) AR-2 01/2004 The Provinces of Chubut, Santa Cruz and Tierra del Fuego for the species covered by Decision 79/542/EEC (as last amended) Brazil BR 01/2004 Whole country BR-1 01/2005 States of Rio Grande do Sul, Santa Catarina, ParanÃ ¡, SÃ £o Paulo and Mato Grosso do Sul BR-2 01/2005 Part of the State of Mato Grosso do Sul (except for the municipalities of Sonora, Aquidauana, Bodoqueno, Bonito, Caracol, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde of Mato Grosso and CorumbÃ ¡); State of ParanÃ ¡; State of Sao Paulo; Part of the State of Minas Gerais (except the regional delegations of Oliveira, Passos, SÃ £o GonÃ §alo de Sapucai, Setelagoas and BambuÃ ­); State of EspÃ ­ritu Santo; State of Rio Grande do Sul; State of Santa Catarina; State of Goias; Part of the State of Mato Grosso comprising: the regional unit of Cuiaba (except for the municipalities of San Antonio de Leverger, Nossa Senhora do Livramento, Pocone and BarÃ £o de MelgaÃ §o); the regional unit of Caceres (except for the municipality of Caceres); the regional unit of Lucas do Rio Verde; the regional unit of Rondonopolis (except for the municipality of Itiquiora); the regional unit of Barra do GarÃ §a and the regional unit of Barra do Burgres. BR-3 01/2005 States of GoiÃ ¡s, Minas Gerais, Mato Grosso, Mato Grosso do Sul, ParanÃ ¡, Rio Grande do Sul, Santa Catarina and SÃ £o Paulo Malaysia MY 01/2004 Whole country MY-1 01/2004 Peninsular (Western) Malaysia only Namibia NA 01/2005 Whole country NA-1 01/2005 South of the cordon fences which extend from Palgrave Point in the west to Gam in the east South Africa ZA 01/2005 Whole country ZA-1 01/2005 The whole country except: the part of the foot-and-mouth disease control area situated in the veterinary regions of Mpumalanga and Northern provinces, the district of Ingwavuma in the veterinary region of Natal and in the border area with Botswana east of longitude 28 °, and the district of Camperdown in the province of KwaZuluNatal. PART 2 Third countries or parts thereof from which imports of meat products and treated stomachs, bladders and intestines into the EU are authorised (See Part 4 of this Annex for the interpretation of codes used in the table) ISO code Country of origin or part thereof 1. Domestic bovine 2. Farmed cloven-hoofed game (excluding swine) Domestic ovine/caprine 1. Domestic porcine 2. Farmed cloven-hoofed game (swine) Domestic soliped 1. Poultry 2. Farmed feathered game (except ratites) Farmed ratites Domestic rabbit and farmed leporidae Wild cloven-hoofed game (excluding swine) Wild swine Wild soliped Wild leporidae (rabbits and hares) Wild game birds Wild land mammalian game (excluding ungulates, solipeds and leporidae) AR Argentina AR C C C A A A A C C XXX A D XXX Argentina AR-1 (1) C C C A A A A C C XXX A D XXX Argentina AR-2 (1) A (2) A (2) C A A A A C C XXX A D XXX AU Australia A A A A D D A A A XXX A D A BH Bahrain B B B B XXX XXX A C C XXX A XXX XXX BR Brazil XXX XXX XXX A D D A XXX XXX XXX A D XXX Brazil BR-1 XXX XXX XXX A XXX A A XXX XXX XXX A A XXX Brazil BR-2 C C C A D D A C XXX XXX A D XXX Brazil BR-3 XXX XXX XXX A A XXX A XXX XXX XXX A D XXX BW Botswana B B B B XXX A A B B A A XXX XXX BY Belarus C C C B XXX XXX A C C XXX A XXX XXX CA Canada A A A A A A A A A XXX A A A CH Switzerland (*) CL Chile A A A A A A A B B XXX A A XXX CN China B B B B B B A B B XXX A B XXX CO Colombia B B B B XXX A A B B XXX A XXX XXX ET Ethiopia B B B B XXX XXX A B B XXX A XXX XXX GL Greenland XXX XXX XXX XXX XXX XXX A XXX XXX XXX A A A HK Hong Kong B B B B D D A B B XXX A XXX XXX HR Croatia A A D A A A A A D XXX A A XXX IL Israel B B B B A A A B B XXX A A XXX IN India B B B B XXX XXX A B B XXX A XXX XXX IS Iceland A A B A A A A A B XXX A A XXX KE Kenya B B B B XXX XXX A B B XXX A XXX XXX KR South Korea XXX XXX XXX XXX D D A XXX XXX XXX A D XXX MA Morocco B B B B XXX XXX A B B XXX A XXX XXX ME Montenegro A A D A D D A D D XXX A XXX XXX MG Madagascar B B B B D D A B B XXX A D XXX MK Former Yugoslav Rep. of Macedonia (**) A A B A XXX XXX A B B XXX A XXX XXX MU Mauritius B B B B XXX XXX A B B XXX A XXX XXX MX Mexico A D D A D D A D D XXX A D XXX MY Malaysia MY XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX Malaysia MY-1 XXX XXX XXX XXX D D A XXX XXX XXX A D XXX NA Namibia (1) B B B B D A A B B A A D XXX NZ New Zealand A A A A A A A A A XXX A A A PY Paraguay C C C B XXX XXX A C C XXX A XXX XXX RS Serbia (***) A A D A D D A D D XXX A XXX XXX RU Russia C C C B XXX XXX A C C XXX A XXX A SG Singapore B B B B D D A B B XXX A XXX XXX SZ Swaziland B B B B XXX XXX A B B A A XXX XXX TH Thailand B B B B A A A B B XXX A D XXX TN Tunisia C C B B A A A B B XXX A D XXX TR Turkey XXX XXX XXX XXX D D A XXX XXX XXX A D XXX UA Ukraine XXX XXX XXX XXX XXX XXX A XXX XXX XXX A XXX XXX US United States A A A A A A A A A XXX A A XXX UY Uruguay C C B A D A A XXX XXX XXX A D XXX ZA South Africa (1) C C C A D A A C C A A D XXX ZW Zimbabwe (1) C C B A D A A B B XXX A D XXX PART 3 Third countries or parts thereof not authorised under the non-specific treatment regime (A) but from where imports into the EU of biltong/jerky and pasteurised meat products are authorised ISO code Country of origin or part thereof 1. Domestic bovine 2. Farmed cloven-hoofed game (excluding swine) Domestic ovine/caprine 1. Domestic porcine 2. Farmed cloven-hoofed game (swine) Domestic soliped 1. Poultry 2. Farmed feathered game Ratites Domestic rabbit and farmed leporidae Wild cloven-hoofed game (excluding swine) Wild swine Wild soliped Wild leporidae (rabbits and hares) Wild game birds Wild land mammalian game (excluding ungulates, solipeds and leporidae) AR Argentina  AR F F XXX XXX XXX XXX A XXX XXX XXX A XXX XXX NA Namibia XXX XXX XXX XXX E E A XXX XXX A A E XXX Namibia NA-1 E E XXX XXX E E A XXX XXX A A E ZA South Africa XXX XXX XXX XXX E E A XXX XXX A A E XXX South Africa ZA-1 E E XXX XXX E E A XXX XXX A A E ZW Zimbabwe XXX XXX XXX XXX E E A XXX XXX E A E XXX PART 4 Interpretation of codes used in tables in parts 2 and 3 TREATMENTS REFERRED TO IN ANNEX I Non-specific treatment: A = No minimum specified temperature or other treatment is established for animal health purposes for meat products and treated stomachs, bladders and intestines. However, the meat of such meat products and treated stomachs, bladders and intestines must have undergone a treatment such that its cut surface shows that it no longer has the characteristics of fresh meat and the fresh meat used must also satisfy the animal health rules applicable to exports of fresh meat into the Community. Specific treatments listed in descending order of severity: B = Treatment in a hermetically sealed container to an Fo value of three or more. C = A minimum temperature of 80 °C which must be reached throughout the meat and/or stomachs, bladders and intestines during the processing of the meat product and treated stomachs, bladders and intestines. D = A minimum temperature of 70 °C which must be reached throughout the meat and/or stomachs, bladders and intestines during the processing of meat products and treated stomachs, bladders and intestines, or for raw ham, a treatment consisting of natural fermentation and maturation of not less than nine months and resulting in the following characteristics:  Aw value of not more than 0,93,  pH value of not more than 6,0. E = In the case of biltong-type products, a treatment to achieve:  Aw value of not more than 0,93,  pH value of not more than 6,0. F = A heat treatment ensuring that a centre temperature of at least 65 °C is reached for a period of time as necessary to achieve a pasteurisation value (pv) equal to or above 40. (1) See Part 3 of this Annex for the minimum treatment requirements applicable to pasteurised meat products and biltong. (2) For meat products and treated stomachs, bladders and intestines prepared from fresh meat obtained from animals slaughtered after 1 March 2002. (*) In accordance with the Agreement between the European Community and the Swiss Confederation on trade in agricultural products. (**) The former Yugoslav Republic of Macedonia; provisional code that does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subject in the United Nations. (***) Not including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999. XXX No certificate laid down and meat products and treated stomachs, bladders and intestines containing meat of this species are not authorised. ANNEX III Model animal and public health certificate for certain meat products and treated stomachs, bladders and intestines intended for consignment to the European Union from third countries Text of image Part I : Details of dispatched consignment COUNTRY Veterinary certificate to EU I.1. Consignor Name Address Tel. I.2. Certificate reference number I.2.a. I.3. Central Competent Authority I.4. Local Competent Authority I.5. Consignee Name Address Tel. I.6. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. I.11. Place of origin Name Approval number Address I.12. I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification: Documentary references: I.16. Entry BIP in EU I.17. No(s) of CITES I.18. Description of commodity I.19. Commodity code (HS code) I.20. Quantity I.21. Temperature of product Ambient Chilled Frozen I.22. Number of packages I.23. Identification of container/Seal number I.24. Type of packaging I.25. Commodities certified for Human consumption I.26. I.27. For import or admission into EU I.28. Identification of the commodities Approval number of establishments Species (Scientific name) Nature of commodity Abattoir Manufacturing plant Cold store Number of packages Net weight Text of image Part II: Certification COUNTRY Meat products/treated stomachs, bladders and intestines for import II.a. Certificate reference number II.b. II.1. Animal Health Attestation I, the undersigned official veterinarian certify that: II.1.1. The meat product, treated stomachs, bladders and intestines (1) contains the following meat constituents and meet the criteria indicated below: Species (A) Treatment (B) Origin (C) (A) Insert the code for the relevant species of meat product, treated stomachs, bladders and intestines where BOV = domestic bovine animals (Bos taurus, Bison bison, Bubalus bubalis and their crossbreds); OVI = domestic sheep (Ovis aries) and goats (Capra hircus); EQI = domestic equine animals (Equus caballus, Equus asinus and their crossbreds), POR = domestic porcine animals (Sus scrofa); RAB = domestic rabbits, PFG = domestic poultry and farmed feathered game, RUF farmed non-domestic animals other than suidae and solipeds; RUW = wild non-domestic animals other than suidae and solipeds; SUW = wild non-domestic suidae: EQW = wild non-domestic solipeds, WLP = wild lagomorphs, WGB = wild game birds. (B) Insert A, B, C, D, E or F for the required treatment as specified and defined in Parts 2, 3 and 4 of Annex II to Decision 2007/777/EC. (C) Insert the ISO code of the country of origin and, in the case of regionalization by Community legislation for the relevant meat constituents, the region as indicated in Part 1 of Annex II to Decision 2007/777/EC (as last amended). (2) II.1.2. The meat product, treated stomachs, bladders and intestines described in point II.1.1 has been prepared from fresh meat from domestic bovine animals (Bos taurus, Bison bison, Bubalus bubalis and their crossbreds); domestic sheep (Ovis aries) and goats (Capra hircus); domestic equine animals (Equus caballus, Equus asinus and their crossbreds), domestic porcine animals (Sus scrofa); farmed non-domestic animals other than suidae and solipeds; wild non-domestic animals other than suidae and solipeds; wild non-domestic suidae; wild non-domestic solipeds and the fresh meat used in the production of the meat products: either [II.1.2.1. has undergone a non-specific treatment as specified and defined under point A in Part 4 of Annex II to Decision 2007/777/EC] and: (2) either [II.1.2.1.1. satisfies the relevant animal and public health requirements laid down in the appropriate health certificate(s) in Annex II, Part 2, to Council Decision 79/542/EEC and originates in a third country, or part thereof in the case of regionalisation under Community legislation, as described in the relevant column of part 2 of Annex II to Decision 2007/777/EC]. (2) or [II.1.2.1.1. originates in a Member State of the European Community] (2) or [II.1.2.1. meets any requirements agreed under Directive 2002/99/EC, is derived from animals coming from a holding not subject to restrictions for the specific diseases mentioned in the appropriate health certificate(s) in Annex II, Part 2, to Council Decision 79/542/EEC and within a 10 km radius of which no outbreaks of such diseases have occurred in the last 30 days and has undergone the specific treatment laid down for the third country of origin or part thereof for the meat of the species concerned in Parts 2 or 3 (as appropriate) of Annex II to Commission Decision 2007/777/EC] (2) (2) II.1.3. The meat product, treated stomachs, bladders and intestines described under point II.1.1 has been prepared from fresh meat of domestic poultry, including farmed or wild game birds, that: either [II.1.3.1. has undergone a non-specific treatment as specified and defined under point A in Part 4 of Annex II to Decision 2007/777/EC] and: (2) either [II.1.3.1.1. satisfies the animal health requirements laid down in Commission Decision 2006/696/EC,] (2) or [II.1.3.1.1. originates in a Member State of the European Community satisfying the requirements of Article 3 of Council Directive 2002/99/EC] (2) or [II.1.3.1. originates in a third country referred to in Annex II part 1 to Decision 2006/696/EC, comes from a holding not subject to restrictions for Avian Influenza or Newcastle disease within a 10 km radius of which no outbreaks of such diseases have occurred in the last 30 days and has undergone the specific treatment laid down for the third country of origin or part thereof for the meat of the species concerned in Parts 2 or 3 (as appropriate) of Annex II to Decision 2007/777/EC.] (2) Text of image COUNTRY Meat products/treated stomachs, bladders and intestines for import II.a. Certificate reference number II.b. or [II.1.3.1. originates in a third country referred to in Annex II part 1 to Decision 2006/696/EC, comes from a holding not subject to restrictions for Avian Influenza or Newcastle disease within a 10 km radius of which no outbreaks of such diseases have occurred in the last 30 days, and has undergone the specific treatment referred to in points B, C or D in Part 4 of Annex II to Decision 2007/777/EC, provided that such treatment is more severe than that indicated in Parts 2 and 3 of Annex II to that Decision.] (2) [II.1.4. in the case of meat products, treated stomachs, bladders and intestines derived from fresh meat from lagomorphs and other land mammals: satisfies the relevant animal health and public health requirements laid down in Commission Decision 2000/585/EC and has not come from a holding subject to restrictions for animal diseases affecting the animals concerned within a 10 km radius of which no outbreaks of such diseases have occurred in the last 30 days;] II.1.5. the meat product, treated stomachs, bladders and intestines: II.1.5.1. [consists of meat and/or meat products derived from a single species, and has undergone the treatment satisfying the relevant conditions laid down in Annex II to Decision 2007/777/EC] or (2) II.1.5.1. [consists of meat of more than one species and, after such meat has been mixed, the entire product has subsequently undergone a treatment at least as severe as that required for the meat components of the meat product as laid down in Annex II to Decision 2007/777/EC;] or (2) II.1.5.1. [has been prepared from meat of more than one species and each meat component has previously undergone a treatment prior to mixing which meets the relevant treatment requirements for meat of that species as laid down in Annex II to 2007/777/EC]; (2) II.1.6. after treatment all precautions to avoid contamination have been taken (2) [II.1.7. Additional guarantees: in the case of poultry meat products which have not undergone a specific treatment and are destined for Member States or regions thereof which have been recognised in accordance with Article 12 of Council Directive 90/539/EEC, the poultry meat was derived from poultry which had not been vaccinated with a live vaccine against Newcastle disease within 30 days prior to slaughter;] (2) II.2. Public Health Attestation I, the undersigned, declare that I am aware of the relevant provisions of Regulations (EC) No 178/2002, (EC) No 852/2004 , (EC) No 853/2004 and (EC) No 999/2001 and certify that the meat products, treated stomachs, bladders and intestines described above were produced in accordance with those requirements, in particular that: II.2.1. they come from (an) establishment(s) implementing a programme based on the HACCP principles in accordance with Regulation (EC) No 852/2004; II.2.2. they have been produced from raw material which met the requirements of Sections I to VI of Annex III to Regulation (EC) No 853/2004; II.2.3.1. (2) the meat products have been obtained from domestic pig meat which either has been subject to an examination for trichinosis with negative results or has been subjected to a cold treatment in accordance with Commission Regulation (EC) No 2075/2005; II.2.3.2. (2) the meat products have been obtained from horse meat or wild boar meat which has been subject to an examination for trichinosis with negative results in accordance with Commission Regulation (EC) No 2075/2005; II.2.3.3. (2) the treated stomachs, bladders and intestines have been produced in accordance with Section XIII of Annex III, to Regualtion (EC) No 853/2004; II.2.4. they have been marked with an identification mark in accordance with Section I of Annex II to Regualtion (EC) No 853/2004; II.2.5. the label affixed on the packaging of meat products described above, bear(s) a mark to the effect that the meat products come wholly from fresh meat from animals slaughtered in slaughterhouses approved for exporting to the European Community or, from animals slaughtered in a slaughterhouse specially for the delivery of meat for the required treatment as laid down in Part 2 and 3 of Annex II of Decision 2007/777/EC; II.2.6. they satisfy the relevant criteria set out in Commission Regulation (EC) No 2073/2005 on microbiological criteria for foodstuffs; Text of image COUNTRY Meat products/treated stomachs, bladders and intestines for import II.a. Certificate reference number II.b. II.2.7. the guarantees covering live animals and products thereof provided by the residue plans submitted in accordance with Directive 96/23/EC, and in particular Article 29 thereof, are fulfilled; II.2.8. the means of transport and the loading conditions of meat products of this consignment meet the hygiene requirements laid down in respect of export to the European Community; II.2.9. if containing material from bovine, ovine or caprine animals, the fresh meat and/or intestines used in the preparation of the meat products and/or treated intestines shall be subject to the following conditions depending on the BSE risk category of the country of origin: (2) II.2.9.1. for imports from a country or a region with a negligible BSE risk as listed in Annex to Commission Decision 2007/453/EC as amended: (1) the country or region is classified in accordance with Article 5(2) of Regulation (EC) No 999/2001 as a country or region posing a negligible BSE risk; (2) the animals from which the products of bovine, ovine and caprine animal origin were derived were born, continuously reared and slaughtered in the country with negligible BSE risk and passed ante-mortem and post-mortem inspections; (2) (3) if in the country or region there have been BSE indigenous cases: (2) (a) the animals were born after the date from which the ban on the feeding of ruminants with meat-and-bone meal and greaves derived from ruminants had been enforced; or (2) (b) the products of bovine, ovine and caprine animal origin do not contain and are not derived from specified risk material as defined in Annex V to Regulation (EC) No 999/2001, or mechanically separated meat obtained from bones of bovine, ovine or caprine animals. (2) II.2.9.2. for imports from a country or a region with a controlled BSE risk as listed in Annex to Commission Decision 2007/453/EC as amended: (1) the country or region is classified in accordance with Article 5(2) of Regulation (EC) No 999/2001 as a country or region posing a controlled BSE risk; (2) the animals from which the products of bovine, ovine and caprine animal origin were derived passed ante-mortem and post-mortem inspections; (3) animals from which the products of bovine, ovine and caprine animal origin destined for export were derived have not been slaughtered after stunning by means of gas injected into the cranial cavity or killed by the same method or slaughtered by laceration after stunning of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity; (2)(3) (4) the products of bovine, ovine and caprine animal origin do not contain and are not derived from specified risk material as defined in Annex V to Regulation (EC) No 999/2001, or mechanically separated meat obtained from bones of bovine, ovine or caprine animals. (2)(4) (5) in the case of intestines originally sourced from a country or a region with a negligible BSE risk, imports of treated intestines shall be subject to the following conditions: (a) the country or region is classified in accordance with Article 5(2) of Regulation (EC) No 999/2001 as a country or region posing a controlled BSE risk; (b) the animals from which the products of bovine, ovine and caprine animal origin were derived were born, continuously reared and slaughtered in the country or region with a negligible BSE risk and passed ante-mortem and post-mortem inspections; (2) (c) if the intestines are sourced from a country or region where there have been BSE indigenous cases:. (2) (i) the animals were born after the date from which the ban on the feeding of ruminants with meat-and-bone meal and greaves derived from ruminants had been enforced; or (2) (ii) the products of bovine, ovine and caprine animal origin do not contain and are not derived from specified risk material as defined in Annex V to Regulation (EC) No 999/2001. Text of image COUNTRY Meat products/treated stomachs, bladders and intestines for import II.a. Certificate reference number II.b. (2) II.2.9.3. for imports from a country or a region with an undetermined BSE risk as listed in Annex to Commission Decision 2007/453/EC: (1) the animals from which the products of bovine, ovine and caprine animal origin were derived have not been fed meat-and-bone meal or greaves derived from ruminants and passed ante-mortem and post-mortem inspections; (2) the animals from which the products of bovine, ovine and caprine animal origin were derived have not been slaughtered after stunning by means of gas injected into the cranial cavity or killed by the same method or slaughtered by laceration after stunning of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity (2)(5) (3) the products of bovine, ovine and caprine animal origin are not derived from: (i) specified risk material as defined in Annex V to Regulation (EC) No 999/2001; (ii) nervous and lymphatic tissues exposed during the deboning process; (iii) mechanically separated meat obtained from bones of bovine, ovine or caprine animals. (2)(4) (4) in the case of intestines originally sourced from a country or a region with a negligible BSE risk, imports of treated intestines shall be subject to the following conditions: (a) the country or region is classified in accordance with Article 5(2) of Regulation (EC) No 999/2001 as a country or region posing an undetermined BSE risk; (b) the animals from which the products of bovine, ovine and caprine animal origin were derived were born, continuously reared and slaughtered in the country or region with a negligible BSE risk and passed ante-mortem and post-mortem inspections; (2) (c) if the intestines are sourced from a country or region where there have been BSE indigenous cases: (2) (i) the animals were born after the date from which the ban on the feeding of ruminants with meat-and-bone meal and greaves derived from ruminants had been enforced; or (2) (ii) the products of bovine, ovine and caprine animal origin do not contain and are not derived from specified risk material as defined in Annex V to Regulation (EC) No 999/2001. Notes Part I: Box reference I.8: region (if appropriate) as appearing in Annex II to Commission Decision 2007/777/EC (as last amended). Box reference I.11: Place of origin: name and address of the dispatch establishment. Box reference I.15: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship). Separate information is to be provided in the event of unloading and reloading. Box reference I.19: use the appropriate HS codes: 02.10, 16.01, 16.02, 05.04. Box reference I.23: Identification of container/Seal number: only where applicable. Box reference I.28: Species: select among species described in Part II 1.1. (A); Nature of commodity: choose among the following: meat product, treated stomachs, bladders or intestines; Abattoir: any abattoir or game-handling establishment; Cold store: any storage facility. Text of image COUNTRY Meat products/treated stomachs, bladders and intestines for import II.a. Certificate reference number II.b. Part II: (1) Meat products as laid down in point 7.1 of Annex I to Regulation (EC) No 853/2004 and treated stomachs, bladders and intestines that have undergone one of the treatments laid down in Annex II part 4 to Decision 2007/777/EC. (2) Keep as appropriate. (3) By way of derogation from point 4, carcasses, half carcasses or half carcasses cut into no more than three wholesale cuts, and quarters containing no specified risk material other than the vertebral column, including dorsal root ganglia, may be imported. When removal of the vertebral column is not required, carcasses or wholesale cuts of carcasses of bovine animals containing vertebral column, shall be identified by a blue stripe on the label referred to in Regulation (EC) No 1760/2000. The number of bovine carcasses or wholesale cuts of carcasses, from which removal of the vertebral column is required as well as he number where removal of the vertebral column is not required shall be added to the document referred to in Article 2(1) of Regulation (EC) No 136/2004 in case of imports. (4) Only applicable to imports of treated intestines. (5) By way of derogation from point 3, carcasses, half carcasses or half carcasses cut into no more than three wholesale cuts, and quarters containing no specified risk material other than the vertebral column, including dorsal root ganglia, may be imported. When removal of the vertebral column is not required, carcasses or wholesale cuts of carcasses of bovine animals containing vertebral column, shall be identified by a clearly visible blue stripe on the label referred to in Regulation (EC) No 1760/2000. Specific information on the number of bovine carcasses or wholesale cuts of carcasses, from which removal of the vertebral column is required and from which removal of the vertebral column is not required shall be added to the document referred to in Article 2(1) of Regulation (EC) No 136/2004 in case of imports. The colour of the signature shall be different to that of the printing. The same rule applies to the stamp other than those embossed or watermarked. Official veterinarian Name (in capital letters): Qualification and title: Date: Stamp: Signature: ANNEX IV (Transit and/or storage) Text of image Part I: Details of dispatched consignment COUNTRY Veterinary certificate to EU I.1. Consignor Name Address Tel. I.2. Certificate reference number I.2.a I.3. Central Competent Authority I.4. Local Competent Authority I.5. Consignee Name Address Postal code Tel. I.6. Person responsible for the consignment in EU Name Address Postal code Tel. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. I.11. Place of origin Name Approval number Address I.12. Place of destination Custom warehouse Ship supplier Name Approval number Address Postal code I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification: Documentary references: I.16. Entry BIP in EU I.17. No(s) of CITES I.18. Description of commodity I.19. Commodity code (HS code) I.20. Quantity I.21. Temperature of product Ambient Chilled Frozen I.22. Number of packages I.23. Identification of container/Seal number I.24. Type of packaging I.25. Commodities certified for: Human consumption I.26. For transit through EU to 3rd Country 3rd country ISO code I.27. I.28. Identification of the commodities Approval number of establishments Species (Scientific name) Nature of commodity Treatment type Abattoir Manufacturing plant Cold store Number of packages Net weight Text of image Part II: Certification COUNTRY Meat products/treated stomachs, bladders and intestines for transit and storage II.a. Certificate reference number II.b. II. Animal Health Attestation I, the undersigned official veterinarian, hereby certify, that the meat product, treated stomachs, bladders and intestines (1) for transit and/or storage (2) described above: II.1. come from a country or region authorized for imports into the EC as laid down in Annex II to 2007/777/EC at the time of slaughter of the animals from which the meat in the meat product or the treated stomachs, bladders and intestines are derived and II.2. comply with the relevant animal health conditions as laid down in the animal health attestation in the model certificate in Annex III to 2007/777/EC. Notes Part I: Box reference I.8: region (if appropriate) as appearing in Annex II to Commission Decision 2007/777/EC (as last amended). Box reference I.11: Place of origin: name and address of the dispatch establishment. Box reference I.15: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship). Separate information is to be provided in the event of unloading and reloading. Box reference I.19: use the appropriate HS codes: 02.10, 16.01, 16.02, 05.04. Box reference I.23: Identification of container/Seal number: only where applicable. Box reference I.28: Species: select among species described in Part II 1.1. (A); Nature of commodity: choose among the following: meat product, treated stomachs, bladders or intestines; Treatment type: specify the description of the treatment(s) applied as laid down in Annex II to Commission Decision 2007/777/EC (as last amended); Abattoir: any abattoir or game-handling establishment; Cold store: any storage facility. Part II: (1) Meat products as laid down in point 7.1 of Annex I to Regulation (EC) No 853/2004 and treated stomachs, bladders and intestines that have undergone one of the treatments laid down in Annex II part 4 to Decision 2007/777/EC. (2) In accordance with Article 12(4) or Article 13 of Council Directive 97/78/EC. The colour of the signature shall be different to that of the printing. The same rule applies to the stamp other than those embossed or watermarked. Official veterinarian Name (in capital letters): Qualification and title: Date: Stamp: Signature: